      Case 3:19-cv-00191-BEN-KSC Document 1 Filed 01/28/19 PageID.1 Page 1 of 6


 1   Joshua Tropper (# 112240)
     jtropper@bakerdonelson.com
 2
     BAKER, DONELSON, BEARMAN,
 3   CALDWELL & BERKOWITZ, P.C.
     Monarch Plaza, Suite 1600
 4
     3414 Peachtree Road
 5   Atlanta, GA 30326
 6
     Telephone: (404) 557-6000
 7   Facsimile: (404) 221-6501
 8
     Counsel for Plaintiff
 9   UNITED STATES OF AMERICA
     for the use of
10
     MODULAR SPACE CORPORATION
11
12                          UNITED STATES DISTRICT COURT
13                        SOUTHERN DISTRICT OF CALIFORNIA
14
15   UNITED STATES OF AMERICA                          Case No.: '19CV0191
                                                                 [Case No.]BEN KSC
     for the use of
16
     MODULAR SPACE CORPORATION,                        COMPLAINT
17                                    Plaintiff,
                                                       Government Collection
18   v.
19
     PATRICIA I. ROMERO, INC. and
20   FIDELITY AND DEPOSIT COMPANY
     OF MARYLAND,
21
                                   Defendants.
22
23
24         The United States of America, for the use of Modular Space Corporation
25   (“ModSpace”), brings this action for payment of $172,611.96 for work performed and
26   accepted on a federal project in the State of California. ModSpace asserts a breach of
27   contract claim against Patricia I. Romero, Inc. d/b/a Pacific West Builders (“PacWest”)
28   and a Miller Act (40 U.S.C. § 3131, et seq.) payment bond claim against PacWest’s

                                                   1
                                                                                     [Case No.]
      Case 3:19-cv-00191-BEN-KSC Document 1 Filed 01/28/19 PageID.2 Page 2 of 6


 1   surety, Fidelity and Deposit Company of Maryland (“F&D”).
 2                                           PARTIES
 3          1.      ModSpace is a Delaware corporation that provides, among other things,
 4   design-build construction services on federal, state, and private construction projects to
 5   its clients.   ModSpace’s principal office is located at 1200 Swedesford Road, Berwyn,
 6   Pennsylvania. As required by the Miller Act, ModSpace asserts its Miller Act payment
 7   bond claim in the name of the United States of America. See 40 U.S.C. § 3133(b)(3)(A).
 8          2.      Upon information and belief, PacWest is a California corporation with a
 9   principal place of business at 1248 Coolidge Avenue, National City, California 91950.
10   PacWest is engaged in the business of construction contracting.
11          3.      Upon information and belief, F&D is a Maryland corporation with its
12   principal place of business at 1400 American Lane, Tower I, 18th Floor, Schaumburg,
13   Illinois 60196. F&D is a surety company generally engaged in the business of furnishing
14   bonds.
15                                 JURISDICTION AND VENUE
16          4.      The Court has subject matter jurisdiction over this action pursuant to 40
17   U.S.C. §§ 3131 & 3133, 28 U.S.C., § 1332(a), and 28 U.S.C., § 1337(a).
18          5.      Venue is proper. See 40 U.S.C. § 3133(b)(3)(B) (directing that this action
19   be brought “in the United States District Court for any district in which the contract was
20   to be performed and executed, regardless of the amount in controversy.”).
21                                 FACTUAL BACKGROUND
22          6.      Upon information and belief, PacWest executed prime contract number
23   N62473-11-D-0065 0021 (the “Prime Contract”) with the United States Department of
24   the Navy (“United States”) to serve as the general contractor for a project known as
25   MCMH Double Team Clinic, MCB Camp Pendleton project in San Diego County,
26   California (the “Project”).
27          7.      PacWest, as principal, and F&D, as surety, executed a payment bond
28   (Payment Bond No. 9176779) required by the Miller Act securing payment of labor and

                                                  2
                                                                                       [Case No.]
      Case 3:19-cv-00191-BEN-KSC Document 1 Filed 01/28/19 PageID.3 Page 3 of 6


 1   materials furnished on the Project (the “Bond”).
 2          8.     On or about January 23, 2017, PacWest entered into a subcontract (the
 3   “Subcontract”) with ModSpace to design, manufacture, and erect the modular office
 4   trailers for the Project.
 5          9.     The original Subcontract price was $1,306,460.00.
 6          10.    During the course of the Project, PacWest and ModSpace agreed to reduce
 7   the Subcontract price by $7,922.74, resulting in an adjusted Subcontract price of
 8   $1,298,537.26.
 9          11.    ModSpace timely and properly completed its work under the Subcontract
10   until the project was completed and accepted by the United States.
11          12.    To date, PacWest has paid ModSpace $1,125,925.30, leaving an unpaid
12   earned Subcontract balance of $172,611.96.
13          13.    ModSpace has made several demands upon PacWest for payment of its
14   unpaid earned Subcontract balance.
15          14.    To date, however, PacWest has failed and/or refused to pay ModSpace its
16   earned Subcontract balance of $172,611.96.
17          15.    Pursuant to Paragraph 18 of the General Conditions Clauses to Addendum 7
18   of the Subcontract, ModSpace is entitled to recover its attorneys’ fees and costs if it is the
19   prevailing party in this action to enforce the Subcontract.
20          16.    As a result of PacWest’s nonpayment, ModSpace is entitled to make demand
21   upon F&D for payment of ModSpace’s earned Subcontract balance of $172,611.96
22   pursuant to the Bond.
23          17.    ModSpace therefore brings this action on the Bond to recover payment for
24   work performed by ModSpace and accepted at the Project, for which ModSpace has not
25   received payment.
26          18.    Upon information and belief, PacWest has been paid by the United States for
27   the work for which ModSpace has demanded payment.
28          19.    All conditions precedent to the maintenance of this action have been

                                                   3
                                                                                          [Case No.]
     Case 3:19-cv-00191-BEN-KSC Document 1 Filed 01/28/19 PageID.4 Page 4 of 6


 1   performed.
 2                  FIRST CLAIM FOR RELIEF: BREACH OF CONTRACT
 3                                    (ModSpace v. PacWest)
 4         20.      ModSpace incorporates by reference and re-alleges the allegations of
 5   paragraphs 1 through 19, inclusive, as though fully set forth herein.
 6         21.      PacWest failed to perform its contractual obligations under the Subcontract
 7   to timely pay ModSpace its earned Subcontract balance of $172,611.96.
 8         22.      PacWest’s actions and conduct constitute a material breach of the
 9   Subcontract.
10         23.      As a direct and proximate result of PacWest’s material breach of the
11   Subcontract, ModSpace has suffered damages in an amount to be proven at trial, but no
12   less than $172,611.96, plus all costs, interests, attorneys’ fees and other damages.
13         WHEREFORE, ModSpace requests that it be awarded a judgment under Count I
14   against PacWest thereby entitling ModSpace to recover damages in an amount in excess
15   of $172,611.96, plus interest, costs, and attorneys’ fees, and such further and additional
16   relief as the Court may deem just and proper.
17     SECOND CLAIM FOR RELIEF : MILLER ACT PAYMENT BOND CLAIM
18                      (United States for the Benefit of ModSpace v. F&D)
19         24.      ModSpace incorporates by reference and re-alleges the allegations of
20   paragraphs 1 through 19, inclusive, as though fully set forth herein.
21         25.      PacWest and ModSpace executed a valid Subcontract pursuant to which
22   PacWest agreed to pay ModSpace for work performed and accepted at the Project.
23         26.      ModSpace fully and completely performed its obligations under the
24   Subcontract and is entitled to be paid its earned Subcontract balance of $172,611.96.
25         27.      ModSpace is not in breach of the Subcontract and satisfied all conditions
26   necessary to assert a claim under the Miller Act.
27         28.      In breach of the Subcontract, PacWest failed and/or refused to pay the
28   earned Subcontract balance for Subcontract work which ModSpace performed and which

                                                  4
                                                                                            [Case No.]
      Case 3:19-cv-00191-BEN-KSC Document 1 Filed 01/28/19 PageID.5 Page 5 of 6


 1   was accepted at the Project.
 2         29.    ModSpace is a proper claimant under the Bond.
 3         30.    At least 90 days have elapsed since ModSpace last performed work for
 4   which this claim is made, but one year has not elapsed since ModSpace last performed
 5   work for which this claim is made. See 40 U.S.C. § 3133(b)(1) & (b)(4).
 6         31.    ModSpace is entitled to payment of the earned – but unpaid – Subcontract
 7   balance of $172,611.96 due for work performed by ModSpace pursuant to the Miller Act.
 8         32.    F&D is obligated under the Bond to pay ModSpace for the Subcontract work
 9   performed by ModSpace and for which PacWest has failed and refused to make payment.
10         33.    F&D has failed to fulfill its obligation under the Bond to pay ModSpace for
11   the Subcontract work furnished by ModSpace in furtherance of PacWest’s work under
12   the Prime Contract.
13         34.    As PacWest’s payment bond surety, F&D’s liability extends to all sums
14   justly due to ModSpace up to the penal sum of the Bond, including, without limitation,
15   costs, interest, and attorneys’ fees.
16         35.    ModSpace is entitled to payment in the amount of $172,611.96, plus interest,
17   costs and attorneys’ fees.
18         WHEREFORE, ModSpace requests that it be awarded a judgment under the
19   Second Claim for Relief against F&D thereby entitling ModSpace to recover damages in
20   an amount in excess of $172,611.96, plus interest, costs, and attorneys’ fees, and such
21   further and additional relief as the Court may deem just and proper.
22   Dated: January 28, 2019
23                                           Joshua Tropper (# 112240)
                                             jtropper@bakerdonelson.com
24
                                             BAKER, DONELSON, BEARMAN,
25                                           CALDWELL & BERKOWITZ, P.C.
                                             Monarch Plaza, Suite 1600
26
                                             3414 Peachtree Road
27                                           Atlanta, GA 30326
28

                                                 5
                                                                                      [Case No.]
     Case 3:19-cv-00191-BEN-KSC Document 1 Filed 01/28/19 PageID.6 Page 6 of 6


 1                                    Telephone: (404) 557-6000
                                      Facsimile: (404) 221-6501
 2
 3                                    Counsel for Plaintiff UNITED STATES OF
                                      AMERICA for the use of MODULAR SPACE
 4
                                      CORPORATION
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           6
                                                                             [Case No.]
Case 3:19-cv-00191-BEN-KSC Document 1-1 Filed 01/28/19 PageID.7 Page 1 of 2



                                                              '19CV0191 BEN KSC
           Case 3:19-cv-00191-BEN-KSC Document 1-1 Filed 01/28/19 PageID.8 Page 2 of 2
  0 G.          Habeas Corpus/                  0     H. Employment                             0 I. FOTA!Priw1cy Act                          0 J. Student Loan
                2255                                  Discrimination

  0    530 Habeas Corpus - General              0      442 Civil Rights - Employment             0    895 Freed om of Information Act           0    152 Rccovc1·y of Defaulted
  D    510 MotionNacate Sentence                           (Cl"ite ria: rnce, gender/sex,        0    890 Other Statutory Actions                        Student Loan
  D    463 Habeas Corpus - Alien                           national origin,                               (if Privacy Act)                               (cxcludine veterans)
           Detainee                                        discr:imination, disability, age,
                                                           1·eligion, retaliation)

                                               *(If pro se, select this deck)*                   *(If p1·0 se, select this deck)*

 0 K. Labor/ERJSA                               0 L. Other Civil Rights                         e     M.. Contract                              0 N. Three-Judge
            (non-employment)                                 (non-employment)                                                                        Court
                                                                                                 0   110 Insurance
  0    710 Fair Labor Standards Act              0     441 Voting (if not Voting Rights          0   120Ma rine                                 0    441 Civil Rights - Voting
  0    720 Labor/Mgmt. Relations                           Act)                                  D   130 Miller Act                                      (if Voting Rights Act)
  0    740 Labor Railway Act                     0     443 Housing/Accommodations                D 140 Negotiable Instrument
  0    751 Family and Medica l                   D     440 Other Civil Rights                    D 150 Recovery of Overpayment
           Leave Act                             0     445 Ame1·icans w/Disabilitics -                   & Enforcement of
  D    790 Other Labor Litigation                          Employment                                    Judgment
  0    791 Empl. R et. Inc. Secmity Act          D     446 Americans w/Disabilities -            D 153 Recovery of Ove1·payment
                                                           Other                                         of Vete1·a n's Benefits
                                                 0     448 Education                             D 160 Stockholder's Suits
                                                                                                 [El 190 Other Contracts
                                                                                                 D   195 Contract Product Liability
                                                                                                 D 196 Franchise

 V. ORIGIN
 e    1 Original
      Proceeding
                       0   2 Removed
                             from State
                                          0   3 Remanded
                                              from Appellate
                                                                  0   4 Reinstated
                                                                      or Reopened
                                                                                     0   5 Transferred
                                                                                         from another
                                                                                                              0   6 Multi-district
                                                                                                                  Litigation
                                                                                                                                      0   7 Appeal to
                                                                                                                                          Dis trict Judge
                                                                                                                                                             0   8 M ulti-district
                                                                                                                                                                 Litigation -
                             Court            Court                                      district (specify)                               from Mag.              Direct File
                                                                                                                                          Jud ge

 Vl. CAUSE OF ACTION (CIT E T HE U.S. C IVIL STATUTE UN DE R WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
  Miller Act (40 U.S.C. § 3131 , et seq.) I Breach of Contract

 VII. REQUESTED IN                            CHECK IF THIS IS A CLASS            DEMAND$ 172,611.96                                 Check YES only if demanded in complaint
      COMPLAINT                               ACTION UNDER F.R.C.P. 23
                                                                                      JURY DEMAND:                                   YES   LJ          NO (X]

 vm. RELATED CASE(S)                          (See instruction)
                                                                                  YES L ]                 NO      [K]                If yes, please complete related case form
        IF ANY

 DATE:             0 1/28/2019                  I SIGNATU RE OF ATTORNEY OF RECORD                                            /s/ Joshua Tropper


                                               INSTRUCTIONS F OR COMPLETING C IVIL COVER SHEET JS-44
                                                             Authority for Civil Cover Sheet

     The JS-44 civil cover sheet and the infom1ation contained herein neither replaces nor supplements the filings ru1d services of pleadings or other papers as required
by law, except as provided by local rules ofcoun. This fom1, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover s heet is submitted to t11e Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

           I.          COUNTY OF RESIDENCE OF FIRST USTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
                       of Washington, DC, 88888 if plaintifTis resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United Stares.

           lll.        CITIZENSHIP OF PRJNCIPAL PARTIES: This section is completed onlv if diversity of citizenship was selected as the Basis of Jurisdiction
                       under Section II.

           IV.         CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
                       represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
                       nature of suit found under the category of the case.

           VI.         CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

           VIII.       RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
                       the Clerk's Office.

           Because of the need for accurate and complete information, you should ensure the accuracy of the infom1ation provided prior to signing the fonn.
